Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10, and 12-19 are pending.
Claims 1-3, 5, 7, 8, and 16-18 are amended. 
Claims 9, 11, and 20 were previously cancelled. 

Response to Arguments
Applicant’s amendments and arguments, filed April 1, 2022, with respect to Section 112 rejections have been fully considered and are persuasive.  The Section 112 rejection of claims 1-8, 10, and 12-19 has been withdrawn. 
Applicant’s arguments with respect to the Section 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2019/0158671 to Feast in view of U.S. Patent Application Publication No. 2014/0095627 by Romagnino. 

With regards to claims 1, 5 and 16, Feast teaches: 
obtain training data that includes times and text of messages exchanged between customers and customer support agents for a plurality of customer support sessions (paragraph [0083], “AI system 300 as described herein may include or may be connected to one or more platform components or services that may include application programming interface (API) 300A that facilitates integration with other applications or services, a user interface 300C (that may be a graphical user interface (GUI)), machine learning and/or artificial intelligence component, an output or reporting module 300D, authentication module 300B, a data processing (Streaming and/or historical/archived data) module 300H, an encoding and/or computation module, a video/audio/text analytics module, an event handling module, and/or a storage module 330.”); 
train a prediction model on the training data, the prediction model configured to process customer support session data between the customers and the customer support agents to compute a next message prediction for each of the plurality of customer support sessions (paragraph [0032], “Methods and apparatus consistent with the present disclosure are directed at improving the routing of communications to appropriate resources, whether those resources include augmented/artificial intelligence (AI) system or live personal agents that are tuned to the features and constraints associated with any particular type of communication channel or media. Such methods may identify, track, or compute metrics that may be used to more efficiently route user communications to a resource that can best resolve issues efficiently in a world that includes multiple different types of communication channels/media types.”; paragraph [0037], “Metrics associated with stress or emotional exhaustion may also be used to forecast or predict other metrics that may relate to a measure of customer satisfaction, a level of exhaustion of a live person that responds to customer calls, and probabilities that may be associated with average call handling times or with a likelihood that a particular agent can resolve an issue quickly.”; paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be calculated using a productivity metric, a performance metric, a satisfaction metric, or another metric associated with that particular agent. The various scores or metrics discussed above may be updated overtime, where historical data is stored in a database/memory that may be accessed by an AI system when communications are routed.”), …; 
establish a customer support session between a first customer and a customer support agent in response to a customer support request of the first customer (paragraph [0003], “Customer call centers receive calls each day from customers, clients, or interested parties that have a need or a concern that need be addressed.”); 
obtain, during the customer support session, customer support session data, the customer support session data including text of messages between the first customer and the customer support agent (paragraph [0034], “After such emotional exhaustion metrics are identified, they may be used in calculations to determine whether a level of stress or emotional exhaustion of a customer or of a live agent has met or exceeded a threshold level. Methods consistent with the present disclosure may be implemented in a computer server or in a cloud-based computing system that may collect information from subscribed users. Information processed by such AI systems may include batch processing of data collected in real-time or in near-real-time. Information collected and evaluated continuously over short time spans (e.g. within milliseconds or seconds) may be referred to as real-time data and information that is collected and evaluated over longer time spans (e.g. within minutes) may be referred to as near-real time data.”); 
process the customer support session data with the prediction model to determine a next message prediction for the customer support session (paragraph [0070], “The various metrics described, herein, may be used to calculate other metrics when a support system routes certain specific communications to particular resources dedicated to servicing requestors.”; paragraph [0077], “The AI system may process the data received from the IPS according to one or more models used to identify an emotional exhaustion metric or an exhaustion/stress score of a customer. Alternatively or additionally, the AI system may calculate a measure of emotional exhaustion (e.g., a score) for each of one or more agents using the data analytics engine.”), …; and 
assign an additional customer support request from a second customer to the customer support agent based at least in part on the next message prediction (paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be calculated using a productivity metric, a performance metric, a satisfaction metric, or another metric associated with that particular agent.”; paragraph [0077], “Such calculations may be performed using historical data, streamed data, or other data associated with a communication request. In some instances, emotional exhaustion metrics of the customer and/or each of the one or more agents can be transmitted to a routing engine.”).
Feast teaches average handling time, but fails to explicitly teach the next message prediction score specifying a period of time for receiving a next message from the first customer. However, Romagnino teaches the next message prediction score specifying a period of time for receiving a next message from the first customer (paragraph [0006], “A likelihood of receiving a timely response server determines the likelihood that a first party at a first terminal will receive a timely response from a second party to a message initiated by the first party. The likelihood of receiving a timely response server sends an indicator to the first party at the first terminal of the likelihood of receiving a timely response from a second party.”) and being associated with a confidence score for receiving the next message from the first customer within the period of time (paragraph [0007], “The method can also include determining one or more factors that affect the likelihood of receiving a timely response and the indicator can be based at least in part on one or more of the factors. Suitable factors can include a relationship factor of the two parties, a history factors related to previous communications between the parties, a rank factor of a message, an importance factor of the communication to one of the parties, a presence factor of the second party, a location factor of one or more of the parties, a relevance factor of the second party to an activity of the first party, an activity factor of the second party, and priority factor related to the priority of the second party in relation to the activity of the first party. The method can further include receiving presence data and basing the likelihood of receiving a timely response on the presence of the second party. A rank factor can be based on a priority factor such as an importance setting or urgency setting of a message, or can be based on a confidentiality setting of the message. An activity factor can be based on a collaboration or project of the parties and can include a communication modality such as a voice call, a conference call, an ongoing message dialog and email between the parties. A location factor can be the location of one of the parties, a location of a terminal associated with the second party, or the location of a terminal that is proximate to the location of the second party. A history factor can include information useful for determining trends in responses in communications between the parties such as the history of the second party in responding to communication attempts by the first party, history of the second party in responding to communication attempts by other parties, the recent response history of the second party to communication attempts by the first party, response history once the parties are working on a project together or otherwise working in collaboration with one another, and response history based on the time of day, a location of the second party, an activity of the second party, and the mode of communication being used.”; paragraph [0029], “An indicator can be based on the probability of receiving a timely response being greater or less than a threshold value. An indicator can be based on the likelihood of receiving a response within a threshold period of time.”; paragraph [0035], “The time period for a timely response can be based on the modality or message type, and can be configurable. For example, a timely response for a voice call can be the called party answering the call prior to the call going to voicemail. A timely response can alternatively be a return call from the called party within a threshold period of time. A timely response for an email or instant message can be a return message within a period of time based on a preconfigured threshold of time.”)
This part of Romagnino is applicable to the system of Feast as they both share characteristics and capabilities, namely, they are directed to providing communications service systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the variable used by the system of Feast to include a period of time for receiving a next message as taught by Romagnino. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Feast in order to provide accurate response information in business relationships (see paragraph [0037] and0 [0044] of Romagnino).

With regards to claim 2, Feast teaches: 
determine the next message prediction score satisfies a threshold prediction score (paragraph [0071], “Alternatively or additionally, stress or emotional exhaustion of an agent may be identified and when a level of stress or emotional exhaustion is identified as having met a threshold, using calculations associated with received audio, text, or video information.”); 
determine a timestamp associated with a most recent message from the first customer (paragraph [0070], “A requestor effort metric may be incremented each time a requestor answers a question or selects a sub-menu, for example. A system effort metric may be incremented each time an automated assistant or a live agent provides information or questions to a requestor.”; paragraph [0088], “As such, AIS 300 may analyze historical emotional exhaustion metrics by predetermined time intervals and store emotional exhaustion metrics associated with communications between an agent and a requestor. This could allow the AIS 300 to store the changes in the emotional exhaustion metric based on the previous communications between a requestor and agent. Information related to the interventions or notifications can be linked to changes in the emotional exhaustion metric over time.”); and 
assign the additional customer support request to the customer support agent within a predetermined time of the timestamp (paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be calculated using a productivity metric, a performance metric, a satisfaction metric, or another metric associated with that particular agent.”).

With regards to claim 3, Feast teaches: 
determine the next message prediction score satisfies a threshold prediction score (paragraph [0071], “Alternatively or additionally, stress or emotional exhaustion of an agent may be identified and when a level of stress or emotional exhaustion is identified as having met a threshold, using calculations associated with received audio, text, or video information.”); 
determine a timestamp associated with a most recent message from the customer support agent (paragraph [0070], “A requestor effort metric may be incremented each time a requestor answers a question or selects a sub-menu, for example. A system effort metric may be incremented each time an automated assistant or a live agent provides information or questions to a requestor.”; paragraph [0088], “As such, AIS 300 may analyze historical emotional exhaustion metrics by predetermined time intervals and store emotional exhaustion metrics associated with communications between an agent and a requestor. This could allow the AIS 300 to store the changes in the emotional exhaustion metric based on the previous communications between a requestor and agent. Information related to the interventions or notifications can be linked to changes in the emotional exhaustion metric over time.”); and 
assign the additional customer support request to the customer support agent in within a predetermined time of the timestamp (paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be calculated using a productivity metric, a performance metric, a satisfaction metric, or another metric associated with that particular agent.”).

With regards to claim 6, Feast teaches: the first user is a customer support agent, the second user is a first customer, and the third user is a second customer (paragraph [0004], “Today, call centers not only receive telephone calls from customers or clients, they also receive communications via other forms of communications, such as instant messages of various sorts (text messages, short message service (SMS) messages, ‘chat’ messages), and electronic mail (email) for example. In such instances, communications may be routed to either automated assistants or to live persons when a customer or client message is received.”).

With regards to claims 7 and 17, Feast teaches: 
determine the next message prediction score satisfies a threshold prediction score (paragraph [0071], “Alternatively or additionally, stress or emotional exhaustion of an agent may be identified and when a level of stress or emotional exhaustion is identified as having met a threshold, using calculations associated with received audio, text, or video information.”);  
determine a timestamp associated with a most recent message from the second user (paragraph [0070], “A requestor effort metric may be incremented each time a requestor answers a question or selects a sub-menu, for example. A system effort metric may be incremented each time an automated assistant or a live agent provides information or questions to a requestor.”; paragraph [0088], “As such, AIS 300 may analyze historical emotional exhaustion metrics by predetermined time intervals and store emotional exhaustion metrics associated with communications between an agent and a requestor. This could allow the AIS 300 to store the changes in the emotional exhaustion metric based on the previous communications between a requestor and agent. Information related to the interventions or notifications can be linked to changes in the emotional exhaustion metric over time.”); and 
establish the second communications session between the first user and the third user within a predetermined time of the timestamp (paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be calculated using a productivity metric, a performance metric, a satisfaction metric, or another metric associated with that particular agent.”).

With regards to claims 8 and 18, Feast teaches: 
determine the next message prediction score satisfies a threshold prediction score (paragraph [0071], “Alternatively or additionally, stress or emotional exhaustion of an agent may be identified and when a level of stress or emotional exhaustion is identified as having met a threshold, using calculations associated with received audio, text, or video information.”);
determine a timestamp associated with a most recent message from the first user (paragraph [0070], “A requestor effort metric may be incremented each time a requestor answers a question or selects a sub-menu, for example. A system effort metric may be incremented each time an automated assistant or a live agent provides information or questions to a requestor.”; paragraph [0088], “As such, AIS 300 may analyze historical emotional exhaustion metrics by predetermined time intervals and store emotional exhaustion metrics associated with communications between an agent and a requestor. This could allow the AIS 300 to store the changes in the emotional exhaustion metric based on the previous communications between a requestor and agent. Information related to the interventions or notifications can be linked to changes in the emotional exhaustion metric over time.”); and 
establish the second communications session between the first user and the third user within a predetermined time of the timestamp (paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be calculated using a productivity metric, a performance metric, a satisfaction metric, or another metric associated with that particular agent.”).

With regards to claim 12, Feast teaches: the communications session data includes at least one of a customer intent for a communications session, times of the at least one message, a first user profile, a second user profile, or a third user profile (paragraph [0137], “Historical Analysis of data may be stored in a database, such as an enterprise data warehouse system used for reporting and data analysis, and that may be referred to as Big Data analysis. Such analysis may include, yet is not limited to (1) time series analysis, (2) statistical analysis, (3) qualitative research data analysis, (4) fundamental analysis for forecasting, (5) qualitative comparative analysis, (6) SWOT analysis, (7) interpretative phenomenological analysis (transcriptions), (8) meta-analysis, (9) specific technical analysis, (10) sociological analysis, (11) comparative historical research analysis, (12) trend analysis, (13) emerging issues analysis, (14) spatial analysis, (15) numerical analysis, (16) principal component analysis, (17) Link analysis is uses to evaluate relationships (connections) between nodes, (18) bioinformatics analysis, (19) scenario analysis, (20) machine learning analysis, (21) content analysis, (22) data visualization analysis, (23) Cohort analysis, (24) multilinear principal component analysis, (25) Contrastive analysis (the systematic study of a pair of languages with a view to identifying their structural differences and similarities, (26) indicator analysis, (27) analysis of variance, (28) Chaos theory analysis, (29) sentiment analysis (sometimes known as sentiment analysis or emotion AI) refers to the use of natural language processing, text analysis, computational linguistics, (30) demographic analysis.”).

With regards to claim 13, Feast teaches: establish the second communications session between the first user and the third user based at least in part on service level policy (paragraph [0070], “The various scores or metrics discussed above may be updated overtime, where historical data is stored in a database/memory that may be accessed by an AI system when communications are routed. This may allow the AI system to identify that a particular requestor could best be serviced by a particular live agent based on historical data associated with either the requestor, with the agent, or both.”).

With regards to claim 14, Feast teaches: 
obtain a list of communications sessions being processed by the first user (paragraph [0070], “A system effort metric may be incremented each time an automated assistant or a live agent provides information or questions to a requestor.”); 
process the list of communications sessions with the prediction model to determine a capacity score for the first user (paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be calculated using a productivity metric, a performance metric, a satisfaction metric, or another metric associated with that particular agent.”); and 
establish the second communications session based at least in part on the capacity score (paragraph [0070], “The various scores or metrics discussed above may be updated overtime, where historical data is stored in a database/memory that may be accessed by an AI system when communications are routed. This may allow the AI system to identify that a particular requestor could best be serviced by a particular live agent based on historical data associated with either the requestor, with the agent, or both.”).

With regards to claim 15, Feast teaches: 
receive the customer support request (paragraph [0004], “Today, call centers not only receive telephone calls from customers or clients, they also receive communications via other forms of communications, such as instant messages of various sorts (text messages, short message service (SMS) messages, ‘chat’ messages), and electronic mail (email) for example. In such instances, communications may be routed to either automated assistants or to live persons when a customer or client message is received.”); and 
establish the communications session between the first user and the second user (paragraph [0004], “Today, call centers not only receive telephone calls from customers or clients, they also receive communications via other forms of communications, such as instant messages of various sorts (text messages, short message service (SMS) messages, ‘chat’ messages), and electronic mail (email) for example. In such instances, communications may be routed to either automated assistants or to live persons when a customer or client message is received.”).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2019/0158671 to Feast in view of U.S. Patent Application Publication No. 2014/0095627 by Romagnino as applied to claims 1 and 16 above, and further in view of U.S. Patent Application Publication No. 2014/0064086 to Wiley et al.
With regards to Claims 4 and 19, Feast teaches analyzing conversations for data, but fails to explicitly teach predicting a next message. However Wiley et al. teaches analyzing network traffic intensity to dynamically allocated communications in order to avoid congestion. Wiley et al. teaches:
the prediction model further determines a predicted time for receiving a next message from the first customer (paragraph [0114], “Multiple tables or bins may be used to tabulate different time periods, such as 15 minute, 1 hour, 1 day, and so forth, may be managed for storing the same, different, or additional network performance information and, optionally, over different periods of time. In one embodiment, historical network performance information may be stored in a database to enable a call control manager the ability to predict usage of the network node 500 during an upcoming time period (e.g., next 5 second, next 2 minutes, next day, etc.).”), and to
determine the predicted time satisfies a threshold amount of time (paragraph [0115], “Communication of the collected transmission performance data may be triggered by event threshold crossings or pulled by another network system, network node, Element Management Systems, or call control manager, for example, and be performed on a routine basis or in response to a poll, audit, or event (e.g., dropping below a transmission quality threshold).”); and 
assign the additional customer support request to the customer support agent within a determined time of the predicted time (paragraph [0366], “CAC engines 6108, 6110, 6112, and 6114 may be hardware and/or software elements or process performed thereby to take actions during connection initiation or re-allocation for strategically controlling congestion. Frequently, the CAC engines 6108, 6110, 6112, and 6114 may be used to determine whether or not to allow a new connection, throttle bandwidth, or to load balance across the Ethernet network 6100.”).
This part of Wiley et al. is applicable to the system of Feast in view of Romagnino as they both share characteristics and capabilities, namely, they are directed to managing communications capacity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Feast in view of Romagnino to include the congestion management based on predicted network throughput as taught by Wiley et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Feast in view of Romagnino in order to perform system load balancing in order to manage the utilization of system resources (see the paragraph [0114] of Wiley et al.).	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2019/0158671 to Feast in view of U.S. Patent Application Publication No. 2014/0095627 by Romagnino as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2014/0064086 to Wiley et al.
With regards to claim 10, McCormack et al. teaches analyzing communications data for various scored parameters but fails to explicitly teach predicting a next message. However Wiley et al. teaches analyzing network traffic intensity to dynamically allocated communications in order to avoid congestion. With regards to claim
determine the predicted time satisfies a threshold amount of time (paragraph [0115], “Communication of the collected transmission performance data may be triggered by event threshold crossings or pulled by another network system, network node, Element Management Systems, or call control manager, for example, and be performed on a routine basis or in response to a poll, audit, or event (e.g., dropping below a transmission quality threshold).”); and 
establish the second communications session between the first user and the third user within a determined time of the predicted time paragraph [0366], “CAC engines 6108, 6110, 6112, and 6114 may be hardware and/or software elements or process performed thereby to take actions during connection initiation or re-allocation for strategically controlling congestion. Frequently, the CAC engines 6108, 6110, 6112, and 6114 may be used to determine whether or not to allow a new connection, throttle bandwidth, or to load balance across the Ethernet network 6100.”).
This part of Wiley et al. is applicable to the system of Feast in view of Romagnino as they both share characteristics and capabilities, namely, they are directed to managing communications capacity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Feast in view of Romagnino to include the congestion management based on predicted network throughput as taught by Wiley et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Feast in view of Romagnino in order to perform system load balancing in order to manage the utilization of system resources (see the paragraph [0114] of Wiley et al.).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
	

/SANGEETA BAHL/Primary Examiner, Art Unit 3629